                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL


Case No. 2:19-cv-06115-CJC-KES                                                Date: August 8, 2019

Title: FAUSTINO RUA v. CALIFORNIA CORRECTIONAL HEALTH CARE SERVICES

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                      Not Present
               Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANTS:
             None Present                                      None Present



PROCEEDINGS (IN CHAMBERS):                            Order Dismissing Complaint with Leave
                                                                to Amend (Dkt. 1)

        Pro se Plaintiff Faustino Rua (“Plaintiff”), an inmate in the custody of California, has
filed a civil rights complaint under 28 U.S.C. § 1983 against Defendant California Correctional
Health Care Services (“Defendant”), alleging that Defendant failed to adequately treat his
macular degeneration and improperly refused his requests to treat with an outside specialist.
(Dkt. 1.)

       The Court must screen any “complaint in a civil action in which a prisoner seeks redress
from a governmental entity, or from an officer or employee of a governmental entity.” 28 U.S.C.
§ 1915A(a). The Court must dismiss the complaint if it “is frivolous, malicious, or fails to state a
claim upon which relief may be granted” or “seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A(b).

         The Court has reviewed the Complaint and, as explained more fully below, finds that it
fails to state a claim against the Defendant. The Complaint is therefore DISMISSED WITHOUT
PREJUDICE.

I.     LEGAL STANDARD

        A complaint may fail to state a claim for two reasons: (1) lack of cognizable legal theory;
or (2) insufficient facts under a cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
F.2d 696, 699 (9th Cir. 1990) (as amended). In determining whether a complaint states a claim
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 2:19-cv-06115-CJC-KES                                                  Date: August 8, 2019
                                                                                                Page 2

on which relief may be granted, its allegations of material fact must be taken as true and
construed in the light most favorable to plaintiff. Love v. United States, 915 F.2d 1242, 1245
(9th Cir. 1989).

        If the Court finds that a complaint should be dismissed for failure to state a claim, the
Court has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203 F.3d 1122,
1126-30 (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears possible that
the defects in the complaint could be corrected, especially if a plaintiff is pro se. Id. at 1130-31;
see also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

II.     DISCUSSION

        A.      Plaintiff’s Allegations.

        Plaintiff alleges that Defendant California Correctional Health Care Services (“CCHCS”)
is the “medical department” of “CDCR” (the California Department of Corrections and
Rehabilitation). (Dkt. 1 at 3.) Plaintiff alleges that Defendant violated his Eighth Amendment
rights by “den[ying] [Plaintiff] assistance for his eye problems … many times through several
years,” i.e., since 2010. (Id. at 5.) Plaintiff requests to treat with an “impartial eye specialist”
not employed by CDCR, “the necessary medical attention to regain my [sight],” and “monetary
compensation.” (Id. at 6.)

         Plaintiff attaches a number of exhibits, including grievances and medical records,
showing that Plaintiff has been blind in his left eye since 2006 and has recently experienced pain
in his right eye. (Id. at 7-32, Dkts. 1-1, 1-2.) Plaintiff filed a healthcare grievance on January 27,
2019, requesting “an expert specialist to evaluate and map out a treatment option that will restore
his vision,” for which the prison granted intervention. (Dkt. 1 at 8.) A letter from the prison,
dated May 20, 2019, indicates that Plaintiff met with the primary care provider (who the Court
understands to be his general prison physician) in April, and his “medical condition will continue
to be monitored.” (Id. at 9.)

       From the Complaint, the Court understands that by the time Plaintiff filed this lawsuit in
July 2019 he has still not been allowed to see a private eye specialist.

        B.      Relevant Law.

         The Eleventh Amendment bars suits against state agencies, as well as those where the
state itself is named as a defendant, regardless of the relief sought. See P.R. Aqueduct & Sewer
Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993); Pennhurst State Sch. & Hosp. v.
Halderman, 465 U.S. 89, 100 (1984); see also Dittman v. State of California, 191 F.3d 1020,
1025-26 (9th Cir. 1999) (§ 1983 not intended to abrogate State’s Eleventh Amendment immunity
and State of California has not waived sovereign immunity with respect to § 1983 claims).

        As an agency of the State, the CDCR is entitled to Eleventh Amendment immunity,
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 2:19-cv-06115-CJC-KES                                               Date: August 8, 2019
                                                                                              Page 3

 Brown v. California Dep’t of Corrections, 554 F.3d 747, 752 (9th Cir. 2009), and so is CCHCS.
 See, e.g., Gomes v. Mathis, No. CV 17–7022, 2018 WL 2085237, at *3 (C.D. Cal. May 3, 2018).

         The Eleventh Amendment does not bar suits seeking damages against state
 officials/employees in their individual capacity. See Hafer v. Melo, 502 U.S. 21, 30-31 (1991).
 Also, the Eleventh Amendment does not bar suits for prospective declaratory or injunctive relief
 against state officials in their official capacity. Pennhurst, 465 U.S. at 102-06.

         C.      Analysis.

        Plaintiff names CCHCS as the sole Defendant, but that State agency is entitled to
 Eleventh Amendment immunity for § 1983 claims. Therefore, the Complaint fails to state a
 cognizable claim against CCHCS.

         Eleventh Amendment immunity does not apply to state officials in their individual
 capacity and official capacity (when seeking prospective relief). Therefore, it does not preclude
 Plaintiff from naming as defendants those individuals involved in Plaintiff’s allegedly inadequate
 medical care. For example, Plaintiff’s grievance alleges that his primary care physician,
 Michelle Kerk, prevented Plaintiff from seeing an eye surgeon. (Dkt. 1 at 8.) Plaintiff may
 amend his Complaint to name Ms. Kerk, and/or any other individual whom he alleges has been
 deliberately indifferent to his serious medical needs and allege supporting facts.

III.     CONCLUSION

        IT IS HEREBY ORDERED that the Complaint (Dkt. 1) is DISMISSED without
 prejudice and with leave to amend.

          IT IS FURTHER ORDERED that, on or before September 6, 2019, Plaintiff shall
 (a) file a First Amended Complaint that attempts to remedy the defects described above, or
 (b) re-file the Complaint.

        If Plaintiff chooses to file a First Amended Complaint, then it should bear the docket
 number assigned to this case (2:19-cv-06115-CJC-KES), be labeled “First Amended Complaint,”
 and be complete in and of itself without reference to the original Complaint or any other
 documents (except any documents that are attached to the First Amended Complaint as exhibits).

         If Plaintiff chooses to simply re-file the Complaint without making material changes,
 then, the Magistrate Judge may recommend that the District Judge dismiss the Complaint with
 prejudice and without leave to amend.

        If Plaintiff fails to timely respond to this order by filing a First Amended Complaint
 or notice of voluntary dismissal, this action may be dismissed for lack of diligent
 prosecution.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-06115-CJC-KES                                                 Date: August 8, 2019
                                                                                              Page 4

         The Clerk is directed to provide Plaintiff with a copy of Form CV-066 for filing federal
civil rights complaints.

                                                                Initials of Deputy Clerk JD
